
	
		II
		110th CONGRESS
		2d Session
		S. 3638
		IN THE SENATE OF THE UNITED STATES
		
			September 26
			 (legislative day, September 17), 2008
			Mr. Nelson of Florida
			 introduced the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To reauthorize the National Windstorm Impact Reduction
		  Program, and for other purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 National Windstorm Impact Reduction
			 Reauthorization Act of 2008.
		2.FindingsSection 202 of the National Windstorm Impact
			 Reduction Act of 2004 (42 U.S.C. 15701) is amended—
			(1)by redesignating
			 paragraphs (3) and (4) as paragraphs (4) and (5), respectively;
			(2)by inserting after
			 paragraph (2) the following:
				
					(3)Global climate
				variability and climate change may alter the frequency and intensity of severe
				windstorm events, but further research is needed to identify any such linkages
				and, if appropriate, to incorporate climate-related impacts into windstorm risk
				and vulnerability assessments and mitigation
				activities.
					;
				and
			(3)in paragraph (5),
			 as redesignated, by striking interagency coordination and
			 inserting coordination among Federal agencies and with State and local
			 governments.
			3.Definitions
			(a)DirectorSection 203(1) of the National Windstorm
			 Impact Reduction Act of 2004 (42 U.S.C. 15702(1)) is amended by striking
			 Office of Science and Technology Policy and inserting
			 National Institute of Standards and Technology.
			(b)Interagency
			 Working GroupSection 203 of
			 such Act (42 U.S.C. 15702) is amended—
				(1)by redesignating
			 paragraphs (2) through (4) as paragraphs (3) through (5), respectively;
			 and
				(2)by inserting after
			 paragraph (1) the following:
					
						(2)Interagency
				working groupThe term Interagency Working Group
				means the Interagency Working Group on Wind Impact Reduction established
				pursuant to section
				204(f).
						.
				4.National
			 windstorm impact reduction program
			(a)Lead Federal
			 AgencySection 204 of the
			 National Windstorm Impact Reduction Act of 2004 (42 U.S.C. 15703) is
			 amended—
				(1)by striking
			 subsection (c);
				(2)by redesignating
			 subsection (d) as subsection (c); and
				(3)by inserting after
			 subsection (c), as redesignated, the following:
					
						(d)Lead Federal
				agencyThe National Institute of Standards and Technology shall
				be the lead Federal agency for planning, management, and coordination of the
				Program. In carrying out this subsection, the Director shall—
							(1)establish a Program Office, which shall be
				under the direction of a full-time Program Director, to provide the planning,
				management, and coordination functions described in subsection (e);
							(2)in conjunction with other Program agencies,
				prepare an annual budget for the Program, which shall be submitted to the
				Office of Management and Budget and shall include, for each Program agency and
				for each major goal established for the Program components under subsection
				(c)—
								(A)the Program budget
				for the current fiscal year; and
								(B)the proposed
				Program budget for the subsequent fiscal year;
								(3)facilitate the
				preparation of the Interagency Working Group’s biennial report to Congress and
				the National Science and Technology Council under subsection (j);
							(4)support research
				and development to improve building codes, standards, and practices for design
				and construction of buildings, structures, and lifelines;
							(5)in conjunction with the Federal Emergency
				Management Agency, work closely with national standards and model building code
				organizations to promote the implementation of research results;
							(6)in partnership with other Federal agencies,
				State and local governments, academia, and the private sector, support—
								(A)the organization and deployment of
				comprehensive, discipline-oriented interagency teams to investigate major
				windstorm events; and
								(B)the gathering, publishing, and archiving of
				collected data and analysis results; and
								(7)participate in,
				coordinate, or support, as needed, other Program mitigation activities
				authorized under subsection
				(c).
							.
				(b)Program Office
			 DutiesSection 204 of such
			 Act, as amended by subsection (a), is further amended—
				(1)by striking
			 subsection (e);
				(2)by redesignating
			 subsection (f) as subsection (j); and
				(3)by
			 inserting after subsection (d), as added by
			 subsection (a)(3) of this Act, the
			 following:
					
						(e)Program
				OfficeThe Program Office
				established under subsection (d)(1) shall—
							(1)ensure that all statutory requirements,
				including reporting requirements, are met in accordance with this Act;
							(2)ensure
				coordination and synergy across the Program agencies in meeting the strategic
				goals and objectives of the Program;
							(3)implement an
				outreach program to identify and build effective partnerships with stakeholders
				in the construction and insurance industries, Federal, State, and local
				governments, academic and research institutions, and non-governmental entities,
				such as standards, codes, and technical organizations;
							(4)conduct studies on
				cross-cutting planning issues, particularly those that are significant for the
				development and updating of the strategic plan required under subsection (i);
				and
							(5)conduct analysis
				and evaluation studies to measure the progress and results achieved in meeting
				the strategic goals and objectives of the
				Program.
							.
				(c)Interagency
			 Working GroupSection 204 of
			 such Act (42 U.S.C. 15703) is further amended by inserting after subsection
			 (e), as added by
			 subsection (b)(3) of this Act, the
			 following:
				
					(f)Interagency
				Working Group
						(1)In
				generalThere is established
				an Interagency Working Group on Wind Impact Reduction, which shall report to
				the Director.
						(2)PurposeThe primary purpose of the Interagency
				Working Group is to coordinate activities and facilitate better communication
				among the Program agencies in reducing the impacts of windstorms.
						(3)DutiesThe
				Interagency Working Group shall—
							(A)facilitate Program
				planning, analysis, and evaluation;
							(B)facilitate
				coordination and synergy among Program agencies in meeting the strategic goals
				and objectives of the Program;
							(C)prepare the
				coordinated interagency budget for the Program;
							(D)prepare the
				interim working plan required under subsection (h);
							(E)prepare the
				strategic plan with stakeholder input required under subsection (i);
							(F)prepare the
				biennial report to Congress and the National Science and Technology Council
				required under subsection (j);
							(G)work with States,
				local governments, non-governmental organizations, industry, academia, and
				research institutions, as appropriate; and
							(H)in partnership with
				State and local governments, academia, and the private sector,
				facilitate—
								(i)the organization
				and deployment of comprehensive discipline-oriented interagency teams to
				investigate major windstorm events; and
								(ii)the gathering,
				publishing, and archiving of collected data and analysis results.
								(4)MembershipThe
				Interagency Working Group shall be comprised of 1 representative from—
							(A)the National
				Institute of Standards and Technology;
							(B)the National
				Science Foundation;
							(C)the National
				Oceanic and Atmospheric Administration;
							(D)the Federal
				Emergency Management Agency;
							(E)the Department of
				Transportation;
							(F)the National
				Aeronautics and Space Administration;
							(G)the United States
				Army Corps of Engineers;
							(H)the Office of
				Science and Technology Policy; and
							(I)the Office of
				Management and Budget.
							(5)ChairThe Program Director referred to in
				subsection (d)(1) shall chair the Interagency Working Group.
						(6)Duties of the
				ChairThe Chair shall—
							(A)convene at least 4
				Interagency Working Group meetings per year, the first of which shall be
				convened not later than 90 days after the date of the enactment of the
				National Windstorm Impact Reduction
				Reauthorization Act of 2008;
							(B)ensure the timely
				submission of the Interagency Working Group’s biennial report to Congress and
				the National Science and Technology Council required under subsection (j);
				and
							(C)carry out such
				other duties as may be necessary to carry out this
				Act.
							.
			(d)Program
			 AgenciesSection 204 of such
			 Act (42 U.S.C. 15703) is further amended by inserting after subsection (f), as
			 added by
			 subsection (c) of this Act, the
			 following:
				
					(g)Program
				agencies
						(1)National science
				foundationThe National Science Foundation shall support research
				in engineering and the atmospheric sciences to improve the understanding of the
				behavior of windstorms and the impact of windstorms on buildings, structures,
				and lifelines.
						(2)National oceanic
				and atmospheric administrationThe National Oceanic and
				Atmospheric Administration shall support atmospheric sciences research to
				improve the understanding of the behavior of windstorms and the impact of
				windstorms on buildings, structures, and lifelines through wind observations,
				modeling, and analysis.
						(3)Federal
				emergency management agencyThe Federal Emergency Management
				Agency shall support—
							(A)the development
				of risk assessment tools, effective mitigation techniques, and related guidance
				documents and products;
							(B)windstorm-related
				data collection and analysis;
							(C)evacuation
				planning;
							(D)public outreach
				and information dissemination; and
							(E)the
				implementation of mitigation measures consistent with the Federal Emergency
				Management Agency’s all-hazards approach.
							(4)Department of
				transportationThe Department of Transportation shall—
							(A)support research
				aimed at understanding, measuring, predicting, and designing for wind effects
				on transportation infrastructure, including bridges; and
							(B)assist in
				evacuation planning.
							(5)National
				aeronautics and space administrationThe National Aeronautics and
				Space Administration shall support—
							(A)research to
				improve understanding of the regional and global behavior of windstorms;
				and
							(B)dissemination and
				utilization of observational data from existing satellites and sensors,
				forecasts, and other analytical products that can aid in reducing windstorm
				impacts.
							(6)United States
				Army Corps of EngineersThe United States Army Corps of Engineers
				shall—
							(A)support research
				to improve understanding of wind effects on storm surge and other flooding;
				and
							(B)support the
				development of evacuation plans and other activities or tools to reduce the
				potential for loss of life or structure damage resulting from
				windstorms.
							.
			(e)Interim Working
			 Plan; Strategic PlanSection
			 204 of such Act (42 U.S.C. 15703) is further amended by inserting after
			 subsection (g), as added by
			 subsection (d) of this Act, the
			 following:
				
					(h)Interim Working
				PlanNot later than 6 months
				after the date of the enactment of this subsection, the Interagency Working
				Group shall submit to Congress an interim working plan that will guide the
				implementation of Program operations until the approval of the strategic plan
				under subsection (i).
					(i)Strategic
				Plan
						(1)In
				generalNot later than 18 months after the date of the enactment
				of this subsection, the Interagency Working Group shall submit to Congress a
				strategic plan for achieving the objectives of the Program.
						(2)ContentsThe strategic plan shall include—
							(A)strategic goals
				and objectives for each Program component area to be achieved in the areas of
				data collection and analysis, risk assessment, outreach, technology transfer,
				and research and development;
							(B)an assessment of
				the strategic priorities required to fill critical gaps in knowledge and
				practice to ensure reduction in future windstorm impacts based on a review of
				past and current public and private sector efforts, including windstorm
				mitigation activities supported by the Federal Government;
							(C)measurable outputs
				and outcomes to achieve the strategic goals and objectives;
							(D)a description of
				how the Program will achieve such goals and objectives including detailed
				responsibilities for each Program agency; and
							(E)plans for
				cooperation and coordination with interested public and private sector entities
				in each Program component area.
							(3)Initial
				developmentThe strategic
				plan—
							(A)shall be developed with stakeholder input;
				and
							(B)shall not be initially required to be
				reviewed by the National Advisory Committee on Windstorm Impact
				Reduction.
							(4)Regular
				updatesNot less frequently
				than once every 3 years, the strategic plan—
							(A)shall be updated with stakeholder input;
				and
							(B)shall be reviewed by the National Advisory
				Committee on Windstorm Impact
				Reduction.
							.
			(f)Biennial
			 reportSection 204(j) of such Act, as redesignated by subsection
			 (b)(2), is amended to read as follows:
				
					(j)Biennial
				reportThe Interagency Working Group, on a biennial basis, and
				not later than 90 days after the end of the preceding 2 fiscal years,
				shall—
						(1)after considering
				the recommendations of the advisory committee established under section 205,
				prepare a biennial report that describes the status of the Program,
				including—
							(A)Program
				activities and progress achieved during the preceding 2 fiscal years in meeting
				goals established for each Program component under subsection (c);
							(B)challenges and
				impediments to the fulfillment of the Program’s objectives; and
							(C)any
				recommendations for legislative and other action the Interagency Working Group
				considers necessary and appropriate; and
							(2)submit the report
				prepared under paragraph (1) to Congress and the National Science and
				Technology
				Council.
						.
			5.National advisory
			 committee on windstorm impact reduction
			(a)In
			 generalSection 205(a) of the
			 National Windstorm Impact Reduction Act of 2004 (42 U.S.C. 15704(a)) is amended
			 by striking The Director, and inserting Not later than 6
			 months after the date of the enactment of the National Windstorm Impact Reduction Reauthorization Act of
			 2008, the Director.
			(b)Conforming
			 amendmentSection 205(b)(2) of such Act (42 U.S.C. 15704(b)(2))
			 is amended by striking section 204(d) and inserting
			 section 204(c).
			6.Authorization of
			 appropriationsSection 207 of
			 the National Windstorm Impact Reduction Act of 2004 (42 U.S.C. 15706) is
			 amended to read as follows:
			
				207.Authorization
				of appropriations
					(a)In
				generalThere are authorized
				to be appropriated $30,000,000 for each of the fiscal years 2009 through 2013
				to carry out this Act, of which not greater than—
						(1)$5,000,000 shall
				be allocated for the National Institute of Standards and Technology;
						(2)$9,400,000 shall be
				allocated for the National Science Foundation;
						(3)$2,200,000 shall
				be allocated for the National Oceanic and Atmospheric Administration;
						(4)$9,400,000 shall be
				allocated for the Federal Emergency Management Agency;
						(5)$1,333,333 shall
				be allocated for the Department of Transportation;
						(6)$1,333,333 shall be
				allocated for the National Aeronautics and Space Administration; and
						(7)$1,333,333 shall
				be allocated for the United States Army Corps of Engineers.
						(b)Authorization
				for Program Planning, Management, and Coordination
						(1)Lead
				agencyFrom the amounts
				appropriated for the National Institute of Standards and Technology pursuant to
				subsection (a)(1)—
							(A)up to $1,000,000 may be allocated for
				carrying out the lead agency planning, management, and coordination functions
				assigned to the National Institute of Standards and Technology under section
				204(d); and
							(B)not greater than 8 percent of such amounts
				may be allocated for managing the National Institute of Standards and
				Technology assigned research and development responsibilities.
							(2)Other program
				agenciesFrom the amounts
				appropriated to each of the Program agencies under paragraphs (2) through (7)
				of subsection (a), not greater than 8 percent may be allocated to each such
				agency for carrying out planning, management, and coordination functions
				assigned to such agency under this Act, including participation in the
				Interagency Working Group.
						(c)Remainder
				Authorized for Program ActivitiesAny amounts appropriated pursuant to
				subsection (a) that are not allocated under subsection (b) shall be allocated
				to Program activities carried out in accordance with the objectives of the
				Program, including—
						(1)data collection and analysis;
						(2)risk assessment;
						(3)outreach;
						(4)technology transfer; and
						(5)research and
				development.
						.
		
